Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, as to the claim 1, 4, and 10 limitation “a region from the observation start position and distance threshold is set as multipath generation region,” (1) no specific “region” from the observation start position is recited, (2) no specific distance “threshold” is recited, and (3) no specific multipath generation “region” is specified. As such, any area or part around or near another part or portion suffices as “region” with any arbitrary distance sufficing as well in the absence of a threshold being defined. Further, it is not clear (4) what “sets a region” comprises? There doesn’t appear to be any support in the original disclosure for “sets a region” nor does that phrase embody a canonical meaning in the art that is universally understood. In the instant case, the Office cannot understand what “sets a region” indicates from a structure or structural cooperative perspective. It appears that “sets a region” where that “region” is undefined is again, as per the above, open-ended and vague. Without specifying any of the four issues noted above, the entire limitation appears to be implicit, if not inherent, to any error prediction device since any parts can comprise the various unspecified “region” and any distance can comprise the unspecified “threshold” and any function can comprise “sets a region” when there is no definition to what setting a region means. Until these terms are clarified, it appears this limitation is inherent to the teaching of the prior art because the limitation is open-ended and vague to the point where any structure with components that can perform a function in a space appears to read upon the instant limitation. The dependent claims do not rectify the clarity issue noted above and are thusly rejected as well. 

Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 USC 102(a)(1) as being anticipated by Hatch et al. US 2006/0017611. 

As to claim 1, Hatch teaches a positional error prediction device comprising (see [0002] and figs.3 and claim 17 of Hatch teaches error prediction device): a satellite position acquisition unit that acquires a position of a satellite from which a signal can be received (abstract, [0002], and claim 17 teaches position of satellite), at target date and time on a target point at which a positional error prediction is performed (see fig.5 and [0002-0003] teaches target date/time); a relative relationship value acquisition unit that acquires a relative relationship value between the position of the satellite and an observation start position of the satellite at the target point (see [0037, 0061] teaches relationship between position and start); and an error prediction unit that predicts a positional error at the target date and time on the target point, based on the relative relationship value and a positional error prediction model generated in advance ([0009-0010, 0048] teaches position error mechanics), wherein the relative relationship value acquisition unit sets a region from the observation start position and a distance threshold as a multipath generation region (please N.B., (1) no specific “region” from the observation start position is recited, (2) no specific distance “threshold” is recited, and (3) no specific multipath generation “region” is specified. As such, any area or part around or near another part or portion suffices as “region” with any arbitrary distance sufficing as well in the absence of a threshold being defined. Further, it is not clear (4) what “sets a region” comprises? There doesn’t appear to be any support in the original disclosure for “sets a region” nor does that phrase embody a canonical meaning in the art that is universally understood. In the instant case, the Office cannot understand what “sets a region” indicates from a structure or structural cooperative perspective. It appears that “sets a region” where that “region” is undefined is again, as per the above, open-ended and vague. Without specifying any of the four issues noted above, the entire limitation appears to be implicit, if not inherent, to any error prediction device since any parts can comprise the various unspecified “region” and any distance can comprise the unspecified “threshold” and any function can comprise “sets a region” when there is no definition to what setting a region means. Until these terms are clarified, it appears this limitation is inherent to the teaching of the prior art because the limitation is open-ended and vague to the point where any structure with components that can perform a function in a space appears to read upon the instant limitation).As to claim 2, Hatch teaches the positional error prediction device according to claim 1, wherein the relative relationship value acquisition unit acquires, as the relative relationship value, the number of the satellites located within the multipath generation range (see [0007, 0009] there are a plurality of satellites; N.B., no specific “value” is specified, no specific “range” is specified; as such any number of satellites appears to suffice as is taught in the prior art since without defining a relative “value” or a “range” any number or range suffices. As long as a part or portion or area around or near any other part or portion or area exists, it appears an open-ended “range” is satisfied; likewise with “value”).      As to claim 3, Hatch teaches the positional error prediction device according to claim 1, wherein the relative relationship value acquisition unit acquires, as the relative relationship value, a separation distance from the observation start position with respect to the satellite closest to the observation start position, among the plurality of satellites ([0003, 0005, 0066] teaches distance modulation).As to claim 4, Hatch teaches a prediction model generation device comprising (see [0002] and figs.3 and claim 17 of Hatch teaches error prediction device): an observation start position specifying unit that specifies an observation start position of a satellite from which a signal can be received, at a reference point (abstract, [0002], and claim 17 teaches position of satellite), at target date and time on a target point at which a positional error prediction is performed (see fig.5 and [0002-0003] teaches target date/time); a relative relationship value acquisition unit that acquires a relative relationship value between the position of the satellite and an observation start position of the satellite at the target point (see [0037, 0061] teaches relationship between position and start); and an error prediction unit that predicts a positional error at the target date and time on the target point, based on the relative relationship value and a positional error prediction model generated in advance ([0009-0010, 0048] teaches position error mechanics), wherein the relative relationship value acquisition unit sets a region from the observation start position and a distance threshold as a multipath generation region (please N.B., (1) no specific “region” from the observation start position is recited, (2) no specific distance “threshold” is recited, and (3) no specific multipath generation “region” is specified. As such, any area or part around or near another part or portion suffices as “region” with any arbitrary distance sufficing as well in the absence of a threshold being defined. Further, it is not clear (4) what “sets a region” comprises? There doesn’t appear to be any support in the original disclosure for “sets a region” nor does that phrase embody a canonical meaning in the art that is universally understood. In the instant case, the Office cannot understand what “sets a region” indicates from a structure or structural cooperative perspective. It appears that “sets a region” where that “region” is undefined is again, as per the above, open-ended and vague. Without specifying any of the four issues noted above, the entire limitation appears to be implicit, if not inherent, to any error prediction device since any parts can comprise the various unspecified “region” and any distance can comprise the unspecified “threshold” and any function can comprise “sets a region” when there is no definition to what setting a region means. Until these terms are clarified, it appears this limitation is inherent to the teaching of the prior art because the limitation is open-ended and vague to the point where any structure with components that can perform a function in a space appears to read upon the instant limitation).As to claim 5, Hatch teaches the prediction model generation device according to claim 4, wherein the relative relationship value acquisition unit acquires, as the relative relationship value, the number of the satellites located within the multipath generation range (see [0007, 0009] there are a plurality of satellites; N.B., no specific “value” is specified, no specific “range” is specified; as such any number of satellites appears to suffice as is taught in the prior art since without defining a relative “value” or a “range” any number or range suffices. As long as a part or portion or area around or near any other part or portion or area exists, it appears an open-ended “range” is satisfied; likewise with “value”), and wherein the prediction model generation unit generates, as the prediction model, a correlation function between the number of the satellites and the positional error (see [0048] and claim 17 of Hatch).As to claim 6, Hatch teaches the prediction model generation device according to claim 5, further comprising: a threshold setting unit that sets, as the distance threshold, a distance at which the correlation function having a smallest residual variation is obtained, among the distances of the plurality of satellites from the observation start position (see [0006, 0066] teaches distance threshold).As to claim 7, Hatch teaches the prediction model generation device according to claim 5, further comprising: a threshold setting unit that measures a pseudo distance between the reference point and the satellite, and sets, as the distance threshold for each satellite, a distance from the observation start position of the satellite to the position of the satellite when the pseudo distance has changed by a predetermined amount or more (see [0037] teaching pseudo distance mechanics).as to claim 8, Hatch teaches The prediction model generation device according to claim 4, wherein the relative relationship value acquisition unit acquires, as the relative relationship value, a separation distance of each of the plurality of satellites from the observation start position of the satellite closest to the observation start position, and wherein the prediction model generation unit generates the prediction model indicating a correlation between the separation distance and the positional error ([0048, 0051, 0064] teaches separation and position error).As to claim 9, Hatch teaches The prediction model generation device according to claim 8, further comprising: a threshold setting unit that sets, as a distance threshold, a separation distance which is smallest among the separation distances having the positional error being equal to or less than a predetermined error threshold, wherein the prediction model generation unit generates, as the prediction model, a correlation function between the separation distance that is equal to or less than the distance threshold and a maximum value of the positional error measured when the separation distance is equal to or less than the distance threshold (esp. c.f. [0048, 0064] teaching separation distance threshold).As to claim 10, Hatch teaches a positional error prediction method comprising (see [0002] and figs.3 and claim 17 of Hatch teaches error prediction device): a satellite position acquisition unit that acquires a position of a satellite from which a signal can be received (abstract, [0002], and claim 17 teaches position of satellite), at target date and time on a target point at which a positional error prediction is performed (see fig.5 and [0002-0003] teaches target date/time); a relative relationship value acquisition unit that acquires a relative relationship value between the position of the satellite and an observation start position of the satellite at the target point (see [0037, 0061] teaches relationship between position and start); and an error prediction unit that predicts a positional error at the target date and time on the target point, based on the relative relationship value and a positional error prediction model generated in advance ([0009-0010, 0048] teaches position error mechanics), wherein the relative relationship value acquisition unit sets a region from the observation start position and a distance threshold as a multipath generation region (please N.B., (1) no specific “region” from the observation start position is recited, (2) no specific distance “threshold” is recited, and (3) no specific multipath generation “region” is specified. As such, any area or part around or near another part or portion suffices as “region” with any arbitrary distance sufficing as well in the absence of a threshold being defined. Further, it is not clear (4) what “sets a region” comprises? There doesn’t appear to be any support in the original disclosure for “sets a region” nor does that phrase embody a canonical meaning in the art that is universally understood. In the instant case, the Office cannot understand what “sets a region” indicates from a structure or structural cooperative perspective. It appears that “sets a region” where that “region” is undefined is again, as per the above, open-ended and vague. Without specifying any of the four issues noted above, the entire limitation appears to be implicit, if not inherent, to any error prediction device since any parts can comprise the various unspecified “region” and any distance can comprise the unspecified “threshold” and any function can comprise “sets a region” when there is no definition to what setting a region means. Until these terms are clarified, it appears this limitation is inherent to the teaching of the prior art because the limitation is open-ended and vague to the point where any structure with components that can perform a function in a space appears to read upon the instant limitation).


Response to Remarks
     Applicant’s remarks filed 7/28/22 are respectfully considered non-persuasive. In particular, as to the amended limitation “the relative relationship value acquisition unit sets a region from the observation start position and a distance threshold as a multipath generation region,” please N.B., (1) no specific “region” from the observation start position is recited, (2) no specific distance “threshold” is recited, and (3) no specific multipath generation “region” is specified. As such, any area or part around or near another part or portion suffices as “region” with any arbitrary distance sufficing as well in the absence of a threshold being defined. Further, it is not clear (4) what “sets a region” comprises? There doesn’t appear to be any support in the original disclosure for “sets a region” nor does that phrase embody a canonical meaning in the art that is universally understood. In the instant case, the Office cannot understand what “sets a region” indicates from a structure or structural cooperative perspective. It appears that “sets a region” where that “region” is undefined is again, as per the above, open-ended and vague. Without specifying any of the four issues noted above, the entire limitation appears to be implicit, if not inherent, to any error prediction device since any parts can comprise the various unspecified “region” and any distance can comprise the unspecified “threshold” and any function can comprise “sets a region” when there is no definition to what setting a region means. Until these terms are clarified, it appears this limitation is inherent to the teaching of the prior art because the limitation is open-ended and vague to the point where any structure with components that can perform a function in a space appears to read upon the instant limitation.
     As to the amendment regarding the unit acquiring, as the relative relationship value, the number of satellites located within the multipath generation range, please N.B., no specific “value” is specified, no specific “range” is specified; as such any number of satellites appears to suffice as is taught in the prior art since without defining a relative “value” or a “range” any number or range suffices. As long as a part or portion or area around or near any other part or portion or area exists, it appears an open-ended “range” is satisfied; likewise with “value”.
     Appropriate correction to the clarity issues noted above is required. The Office is of the position that should these clarity issues be addressed, the prior art could be overcome. The Office at that point would need to update its search to find other references as applicable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646